
	
		I
		111th CONGRESS
		2d Session
		H. R. 5096
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mrs. Davis of
			 California (for herself, Ms. Edwards of
			 Maryland, and Mr. Honda)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize the Secretary of Education to make grants for recruiting,
		  training, and retaining individuals from underrepresented groups as teachers at
		  public elementary and secondary schools, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Diverse Teachers Recruitment Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Department of
			 Education statistics reveal a lack of diversity among public schoolteachers.
			 During the school year of 2007 through 2008, an estimated 83.1 percent of
			 public schoolteachers were Caucasian, while 7.1 percent were Latino, 7 percent
			 were African-American, and 1.2 percent were Asian. Of all public
			 schoolteachers, 24.1 percent were male and 75.9 percent were female.
			(2)Some experts believe the lack of diversity
			 can leave students in underrepresented groups without role models to whom they
			 can relate, which may lead to poorer performance in the classroom. Statistics
			 show that students in some underrepresented groups have lower standardized test
			 scores and lower graduation rates.
			(3)Teacher demographics should better reflect
			 those of the population as a whole, ensuring that students have role models
			 from diverse backgrounds and racial and ethnic groups and of different
			 genders.
			3.Recruitment,
			 training, and retention of teachers from underrepresented groups
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following new part:
				
					ERecruitment,
				training, and retention of teachers from underrepresented groups
						2501.Grant
				program
							(a)AuthorizationFrom amounts appropriated under section
				2505, the Secretary shall make grants on a competitive basis to eligible
				entities for recruiting, training, and retaining individuals from
				underrepresented groups as teachers at public elementary schools and secondary
				schools.
							(b)EligibilityThe
				Secretary may only make a grant under subsection (a) to an eligible entity
				that—
								(1)serves schools
				that have difficulty recruiting, training, and retaining individuals from
				underrepresented groups as teachers; and
								(2)submits an
				application at such time, in such form, and containing such information and
				assurances as the Secretary may require, including—
									(A)a description of
				how the activities the eligible entity carries out with grant funds will ensure
				the recruitment, training, and retention of a significant number of individuals
				from underrepresented groups; and
									(B)a description of
				the difficulty recruiting, training, and retaining individuals from
				underrepresented groups experienced by the schools served by the eligible
				entity.
									(c)PriorityIn
				making grants under subsection (a), the Secretary shall give priority
				to—
								(1)local educational agencies (or consortia of
				local educational agencies) that serve the most high-need schools; and
								(2)local educational agencies (or consortia of
				local educational agencies) that serve schools with the highest percentages of
				minority individuals in their student populations.
								(d)Matching
				funds
								(1)In
				generalThe Secretary may not
				make a grant to an eligible entity under subsection (a) unless the eligible
				entity agrees that, with respect to the costs to be incurred by the eligible
				entity in carrying out the activities for which the grant is awarded, the
				eligible entity will make available non-Federal contributions in an amount
				equal to not less than 10 percent of the Federal funds provided under the
				grant.
								(2)Satisfying
				matching requirementThe non-Federal contributions required under
				paragraph (1) may be—
									(A)in cash or
				in-kind, including services, fairly evaluated; and
									(B)from—
										(i)any private
				source; or
										(ii)a
				State educational agency or local educational agency.
										(3)WaiverThe
				Secretary may waive or reduce the non-Federal contribution required by
				paragraph (1) if the eligible entity involved demonstrates that it cannot meet
				the contribution requirement due to financial hardship.
								2502.Reports to
				SecretaryAn eligible entity
				receiving a grant under section 2501(a) shall submit to the Secretary not later
				than 90 days after the end of each school year in which the entity receives
				grant funds a report that contains—
							(1)a description of
				the activities for which the entity used grant funds during such school
				year;
							(2)data concerning,
				with respect to the schools served by the entity—
								(A)the number of individuals from
				underrepresented groups that began teaching during such school year;
								(B)the retention rate of teachers who are
				individuals from underrepresented groups;
								(C)in the case of the report covering the last
				school year in which the entity receives grant funds, indicators of student
				academic achievement during such school year as compared with previous school
				years, disaggregated, if possible, by the achievement of—
									(i)economically
				disadvantaged students;
									(ii)students from
				major racial groups;
									(iii)students with
				disabilities; and
									(iv)students with
				limited English proficiency;
									(D)student graduation
				rates for the school year covered by the report as compared with previous
				school years, if applicable in the case of the schools served by the entity;
				and
								(E)student attendance rates for the school
				year covered by the report as compared with previous school years; and
								(3)a description of
				and data regarding such characteristics of the schools served by the entity,
				and the students of such schools, as the Secretary considers appropriate,
				including the number and percentage of students in each of the groups listed in
				clauses (i) through (iv) of paragraph (2)(C).
							2503.Best practices
				information clearinghouse
							(a)In
				generalThe Secretary shall
				evaluate the success of the activities carried out by eligible entities using
				grant funds received under section 2501(a) and compile a database of best
				practices for recruiting, training, and retaining individuals from
				underrepresented groups as public elementary and secondary school teachers. The
				Secretary shall make such database available to eligible entities (regardless
				of whether such entities have received grants under such section) through an
				Internet Web site.
							(b)Funds
				availableOf the amounts appropriated to carry out this part for
				a fiscal year, the Secretary may use not more than 10 percent to carry out this
				section during such fiscal year.
							2504.DefinitionsIn this part, the following definitions
				apply:
							(1)Eligible
				entityThe term eligible entity means—
								(A)a local
				educational agency (or consortium of local educational agencies); or
								(B)an entity
				that—
									(i)has entered into a
				partnership with a local educational agency (or consortium of local educational
				agencies) in which the local educational agency (or consortium of local
				educational agencies) is the primary partner; and
									(ii)is a private
				nonprofit organization, educational service agency, institution of higher
				education, or State educational agency.
									(2)High-need high
				schoolThe term
				high-need high school means a secondary school—
								(A)in which the
				entering grade of the school is not lower than grade 9 and that includes grade
				12; and
								(B)that has a
				graduation rate of not more than 65 percent in each of the 2 academic years
				prior to the submission of the grant application.
								(3)High-need middle
				schoolThe term high-need middle school means a
				secondary school—
								(A)in which the
				entering grade is not lower than grade 6 and the highest grade is not higher
				than grade 9; and
								(B)from which not less than 35 percent of the
				students who complete such school enroll in a high-need high school.
								(4)High-need
				schoolThe term high-need school means a public
				school, including a charter school (as such term is defined in section
				5210(1))—
								(A)in which not less
				than 40 percent of the enrolled students are eligible to receive free or
				reduced price lunches under section 9(b) of the Richard B. Russell National
				School Lunch Act (42 U.S.C. 1758(b)); or
								(B)that is a
				high-need high school or a high-need middle school.
								(5)Individual from
				an underrepresented groupThe
				term individual from an underrepresented group means an individual
				who is a member of a racial group or gender that has historically been
				underrepresented among teachers in public primary and secondary schools in the
				United States.
							(6)Minority
				individualThe term minority individual means an
				individual who is a member of a racial group that has historically been
				underrepresented among teachers in public primary and secondary schools in the
				United States.
							2505.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as are necessary
				for fiscal years 2010 through
				2015.
						.
			(b)Clerical
			 amendmentThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by adding after the item related
			 to section 2441 the following:
				
					Part E—Recruitment, training, and retention
				of teachers from underrepresented groups
					Sec. 2501. Grant program.
					Sec. 2502. Reports to
				Secretary.
					Sec. 2503. Best practices information
				clearinghouse.
					Sec. 2504. Definitions.
					Sec. 2505. Authorization of
				appropriations.
				
			
